The appellee filed a claim with the Industrial Board for adjustment of compensation for an injury alleged to have been suffered by her as the result of an accident arising out of and in the course of her employment by the appellant. From an order of the full Industrial Board awarding appellee compensation, appellant *Page 712 
appeals, assigning as error for reversal, that the award of the full Industrial Board is contrary to law.
Briefly stated, appellant's contention is that the award of the full Industrial Board is not sustained by any evidence, and if any award is to be made, it should be made under subdivision C, Sec. 31, Workmen's Compensation Act, Acts 1929, p. 537, and not under Sec. 29 of that act, being the section under which the award was made. After a careful examination of the record, it is clear that appellant's contention is without merit. There is ample evidence from which the full Industrial Board could find every ultimate fact, as it did, necessary to sustain the award.
Finding no reversible error, the award is affirmed with the statutory penalty of five per cent.